DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-17, is/are filed on 09/07/2021 are currently pending. Claim(s) 1-17 is/are rejected.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (DE 102006005108 A1) in view of Shinji (JP 2009074495 A).

    PNG
    media_image1.png
    456
    864
    media_image1.png
    Greyscale

Regarding claims 1 and 17, Hoffmann teaches a water separation group (1) for a fuel filtration and separation assembly (2) of a fuel circulation system of a vehicle (intended use), wherein the assembly comprises:  i) an assembly casing which extends along a longitudinal axis positionable in the vehicle in a substantially horizontal position, fluidically connected with the fuel circulation system, 
Hoffman fails to teach a separator housed in the separation chamber fluidically connectable with the outlet mouth extending in longitudinal direction starting from said outlet wall and comprising a hollow supporting structure, with a clean side fluidically connected with the outlet mouth.  

    PNG
    media_image2.png
    696
    472
    media_image2.png
    Greyscale

However this concept is well-known. Shinji teaches a filter a separator (4 41 421) attached to the outlet 3A of fuel filtering apparatus. The fluid first goes through an initial phase of filtering (5) the secondary filter (4 41 421) to repel water (i.e. water repelling mesh) – similar purpose of Hoffman’s separator. The separator is made of a hollow supporting structure (4) having openings (421). It protrudes away from the outlet into the clean side of the filter (i.e. area where fuel has passed from the first filter (5) (p. 2-7). It would have been obvious to one of ordinary skill to have to have substituted the teachings of Shinji in Hoffman for a predictable result of repelling water; a shared goal in fuel filters. 
Regarding claim 2, Hoffmann teaches the blocking device comprises at least one drainage channel extending in a longitudinal direction forming an opposite angle with respect to the angle formed by the blocking surface, so that the water separated by the separator flows from the upper region to the lower region in a double slide direction (see the channel formed by the blocking surface 14, see arrows representing the water flow).
Regarding claim 4, Hoffmann teaches the blocking device comprises at least one passage opening adapted to put the separation region and the collection region in fluidic communication, 
Regarding claim 5, Hoffmann teaches the separator has a predominant development in a longitudinal direction with respect to the vertical direction, and the bearing structure comprises a plurality of passage openings on which a plurality of separation surfaces are present, wherein the separation surfaces are arranged with respect to the direction of the main axis inclined to converge moving away from the outlet wall (the separation device is a membrane with several pores).
Regarding claim 6, Hoffmann teaches the separator comprises an upper separation surface (top surface) and a lower separation surface (bottom surface), the lower separation surface facing towards the blocking surface (fig. 1).
Regarding claim 7, Hoffmann teaches the blocking surface is inclined, forming an angle with the direction of the main axis substantially equal to the inclined angle according to which the separation surfaces extend, so that the blocking surface is substantially parallel to the lower separation surface (fig. 1).
Regarding claim 8, Hoffmann teaches the separator has a predominant development in a longitudinal direction with respect to the vertical direction, and the bearing structure comprises a passage opening on which a separation surface is present, wherein the separation surface is arranged orthogonally to the direction of the main axis (the separation device is a membrane with several pores).
Regarding claim 9, Hoffmann teaches the bearing structure is covered with a hydrophobic mesh, identifying at each passage opening a respective separation surface (i.e. hydrophobic mesh).
Regarding claim 10, Hoffmann teaches further comprising a main body (2) which extends along the main axis and delimits therein the separation chamber comprising a bottom wall (bottom wall below 9) fluidically connected with the outlet wall and the at least one outlet mouth, wherein the main body supports the separator and the blocking device operatively connected with said bottom wall.

Regarding claim 12, Hoffmann teaches a fuel filtration and separation assembly of a fuel circulation system of a vehicle (intended use), comprising: i) an assembly casing (2) which extends along a longitudinal axis positionable in the vehicle substantially in a horizontal position, fluidically connected, the fuel circulation system comprising an inlet wall (wall of 3) comprising at least one inlet mouth and an outlet wall (wall of 4) comprising at least one outlet mouth; ii) a filtration group (6) for filtering the dirty fuel from suspended solid particles and impurities, housed in said assembly casing in fluidic connection with the inlet mouth; iii) a water separation group (12), for separating the water from the filtered fuel, housed in said assembly casing in fluidic connection with the outlet mouth, according to claim 1.
Regarding claim 13, Hoffmann teaches the filtration group (6) comprises at least one tubular filtration insert which extends longitudinally, defining a filtration chamber (fig. 1, tubular filter).
Regarding claim 14, Hoffmann teaches the filtration group and the separation group are mutually separated by a partition wall (4’) comprised in the filtration group, or in the separation group, or in the casing, having perpendicular extension with respect to the longitudinal axis dividing the filtration chamber from the separation chamber.
Regarding claim 15, Hoffmann teaches the assembly casing has an elongated shape between the inlet wall and the outlet wall, substantially constant, having side walls substantially parallel to the longitudinal axis (fig. 1).
Regarding claim 3, Hoffmann does not teaches the blocking device comprises two drainage channels arranged at side edges of the blocking surface. However this is merely a design choice that an ordinary skilled artisan would envisage and well-known. It would have been obvious to one of ordinary skill to have comprises two drainage channels to allow for even and effective draining. It has been held 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (DE 102006005108 A1) in view of Shinji and Schachtrup (DE 102005010423 A1).
Regarding claim 16, Hoffmann does not teach a fuel heating group associable with the fuel filtration group with a longitudinal mutual engagement, at the opposite end thereof with respect to which the water separation group is arranged. However these are extremely common in fuel filters. Schachtrup teaches that it is common to heat up water to be removed from water fuel filter systems, without any additional environmental impact [003-005]. Therefore it would have been obvious to one of ordinary skill to have to incorporate the teachings of Schachtrup in Hoffmann to provide a means of removing trapped water without causing environmental impact. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/WAQAAS ALI/Primary Examiner, Art Unit 1777